DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended Specification was received on 1/18/2022 and is accepted.

Allowable Subject Matter
Claims 1, 4, 5, 8-13, 16, 17, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel support assembly including an elongated body with connector structures on the outer surface thereof, the connector structures including primary and lateral segments the lateral segments forming a tongue, a plurality of inserts disposed on the outer surface of the body between the connector structures, each insert including a groove on opposite peripheral edges thereof, the groove receiving the tongue of the lateral segment, thereby securing the inserts to the outer surface of the body, and the primary segments extending further out that the outer surface of the inserts when the device is assembled.
While there are numerous tongue-and-groove retained inserts on elongated bodies, there does not appears to be any teaching of the primary segment of a connector being disposed further out than the insert (see, for example, Trafton) and there is no motivation to modify that device to have such a feature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636